Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Applicant’s Amendments to the claims received on 1/21/2022 is acknowledged.  The text of those sections of Title 35 U.S. Code not included in the action can be found in the prior office action.  Rejections or objections not addressed in this office action with respect to the previous office action are hereby withdrawn.

Claim(s) 1, 3, 4, and 6, 7, 10, 11, 13-18 are pending.  Applicants have amended Claim(s) 1 and 6.  Claims 18 are/remain withdrawn.  Claims 1, 3, 4, and 6, 7, 10, 11, 13-17 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 4, and 6, 7, 10, 11, 13-17 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art,
(2) partial structure,
(3) physical and/or chemical properties,
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and
(5) the method of making the claimed invention.
 
In the instant case, the claims are drawn to conjugate comprising:

a fatty acid comprising myristic acid:

a self-assembly domain comprising a sequence of 5 to 10 amino acids that is a substrate of a lipid enzyme transferase and that adopts a secondary structure at about 25 °C, a pH of about 7, and a salt concentration of about 150 mM, wherein the self-assembly domain comprises an amino acid sequence of (G[XZ],) (SEQ ID NO:1) wherein X is A or L and Z is G, S Y, or a combination thereof  and n is an integer from 2 to 5; and

a polypeptide comprising an amino acid sequence of [GVGVP], (SEQ ID NO:8), wherein n is an integer from 10 to 120,

and linker between the self-assembly domain and the polypeptide,

wherein the fatty acid is N-terminal to the self-assembly domain, the polypeptide is C- terminal to the self-assembly domain, and the conjugate has a first phase transition at a transition temperature (T;) and a second phase transition at a critical temperature (T,), the Tc being higher than the T1.

(1) Level of skill and knowledge in the art: 
The level of skill to practice the art of the instantly claimed invention is high with regard to the various divergent skills necessary to practice the claimed invention which are generally not found in a single individual.

(2) Partial Structure: (3) Physical and/or Chemical Properties: and/or (4) Functional Characteristics:
In the instant case, the invention comprises conjugates including a fatty acid, a self-assembly domain, and a polypeptide, where the conjugates have phase transition behavior. 

(5) Method of making the claimed invention:
Peptide synthesis, known to skilled artisans in the peptide arts. 
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that Claim 1 is a broad generic with respect to all possible compounds encompassed by the claims, and to possess the properties recited.  Though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond specific compounds disclosed in the examples in the specification that are supposed to support such a large genus.

There are example sequences which appear to demonstrate an essential common core structure that provides the intended function.  While having written description for those peptides, the Markush is insufficient description of a common core sequence in the Markush group, or a common feature among the various species represented in the Markush group that must remain constant, or have a particular physicochemical property (charge, polarity, aromaticity, hydrophobicity, size, etc…), that would allow one of skill in the art to practice the invention as claimed. For example, the formula (G[XZ]n) has been exemplified with Glycine, Serine, and Tyrosine, (G, S, and Y respectively), but is not limited to these three amino acids. Radzicka, Comparing the Polarities of the Amino Acids: Side-Chain Distribution Coefficients between the Vapor Phase, Cyclohexane, 1 -0ctano1, and Neutral Aqueous Solution, Biochemistry 1988, 27, 1664-1670, demonstrates difference (quantitatively) of the various amino acids. Polar in biochemical textbooks is rather qualitative, but Radzicka can be a guide. With so many substitutions being made with unrelated amino acids for X and Z, one does not have any guidance as to which positions might change the intended structure/function of the peptide/protein, or just turn it into molecular weight marker.  For example, Applicants have used G, A, and S for most examples. One can see from Radzicka that the relationship for many amino acids are close in value for polarity, see figure 1. So, peptides made with G, A, and S appear to be more consistent in the final property. But, Applicants have used arginine (R) and the polarity difference between G or A and R, would be quite difference, and R with other amino acids would also be quite different from just A, G, and S. Mixing amino acids throughout the self-assembly peptide would widen the properties of that segment, and it is unclear how the properties would be retained, or how the properties from the segment would translate to the whole molecule.  The Markush appears to be expanded from a small set of species to what might be done to have compounds that might function in the manner intended (agonist, antagonist, etc…), rather than an actual Markush that conveys essential structure function relationship to the intended use. The properties of Claims 1, 7, 8, 10, 11, 13 and 14, for example, seem to come from a narrow set of molecules made, and once a linker is added, the molecules are further complicated and physical properties added.  Further, the amended claims do not follow with the self-assembly sequence to be 5 to 10 amino acids long (see the 112 indefinite rejection below), which does not help in understanding of the final product. Lastly, the linker is functional in language and not structural.

The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")

Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

	Applicant’s Arguments
Applicant’s arguments are found on page(s) 4 of the remarks filed 06/01/22. Applicants have amended the claims to a linker in functional language. At paragraph [103] Applicants state: The linker may comprise a variety of amino acid sequences suitably known in the art. Given that the linker is a part of the whole peptide, and linker is presumed to impart structure/function activity to the whole molecule, what actually is to be made in final form that has the properties of Claim 1, 7, and 13-16 is not described in the claims. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants have stricken the GAGA sequence, but the rejection was not just to that sequence.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 6, 7, 10, 11, 13-17 are recites the limitation “Z is G, S, Y, or a combination thereof.”  This is not understood. If Z is G, S, Y, it is clear that for each [XZ]n, one can pick and choose among the three for each Z, but adding a combination thereof is unclear what this is adding to the claim. Z cannot be a combination at the same position, and this seems to be what is implied. 

Again, as in the previous rejection, for n being an integer from 2 to 5 means that the formula of G[XZ]n is 6, 9, 12, etc…, the self-assembly peptide cannot be 5 amino acids.  There is insufficient antecedent basis for this limitation in the claim. For example, for (G[XZ]n) with n as 1 is three amino acids total. With n as 2, 6 amino acids total. SEQ ID NO: 3 is an odd numbered sequence and cannot read on the formula G[XZ]n. GAGA dose not read on (G[XZ]n) as there is no provision for the C-terminal alanine (A). One cannot get a four amino acid peptide from G[XZ]n.

Claim 6 lacks antecedence to Claim 1 as the 5-mer peptide of GAGAS cannot be made from the formula (G[XZ]n). Five amino acid sequence cannot come from (G[XZ]n) as the integers of 2 to 5 produce 6, 9, 12, etc … amino acid peptides. The comprising language for the self-assembly sequence comes from the other components. 

Applicant’s Arguments
Applicant’s arguments are found on page(s) 4 of the remarks filed 06/11/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants have stricken the GAGA sequence, but the rejection was not just to that sequence. SEQ ID NO: 2, 3, and 4 cannot be made from the formula (G[XZ]n) with n as 2 to 10, to make a self-assembly domain comprising a sequence of 5 to 10 amino acids.


     Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am – 5:00 pm, Eastern Standard Time.
 If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 

/THOMAS S HEARD/Primary Examiner, Art Unit 1654